Case 6:20-cv-00276-WWB-EJK Document 6 Filed 02/24/20 Page 1 of 3 PageID 215



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         Orlando Division

                                 CASE NO. 6:20-cv-00276-WWB-EJK

WILLIAM RYAN,
Individually and on behalf of
all others similarly situated,

                   Plaintiff,

v.

ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,

            Defendant.
__________________________________/


                       UNOPPOSED MOTION FOR EXTENSION OF TIME

        Defendant, ALLSTATE FIRE & CASUALTY INSURANCE CO. (“Allstate Fire” or

“Defendant”), files this Unopposed Motion for Extension of Time to respond to the Complaint,

and states as follows:

        1.         On October 28, 2019, Plaintiff filed suit against Defendant in the Circuit Court of

the Seventh Judicial Circuit, in and for Volusia County, Florida. [D.E. 1-2].

        2.         Defendant removed the suit to this Court on February 18, 2020. [D.E. 1].

        3.         Pursuant to Rule 81(c) of the Federal Rules of Civil Procedure, Defendant’s

response to the Complaint is due on February 25, 2020.

        4.         In the state court case, the parties entered into a stipulation extending the time for

Defendant to respond to the Complaint to March 6, 2020 [D.E. 1-4, p. 78 of 85]. Judge Kathryn

Weston, Circuit Court Judge, entered an order approving the stipulation on January 28, 2020 [D.E.

1-4, p. 85 of 85].




LEGAL\45115252\1
Case 6:20-cv-00276-WWB-EJK Document 6 Filed 02/24/20 Page 2 of 3 PageID 216



       5.      Accordingly, as Defendant is still investigating the Plaintiff’s allegations,

Defendant respectfully requests that this Court enter an order allowing Defendant an extension

through March 6, 2020 to respond to Plaintiff’s Complaint.

       6.      This Motion is not being made for the purpose of undue delay, and no party will

suffer any prejudice if this Motion is granted.



       WHEREFORE, Defendant moves this Court for an Order allowing it an extension through

March 6, 2020 to respond to Plaintiff’s Complaint, by answer or motion, along with such other

relief as this Court deems necessary, just, and proper.



                LOCAL RULE 3.01(G) CERTIFICATE OF CONFERENCE

       Counsel for the Parties entered into a stipulation agreeing to the extension on January 27,

2020. Accordingly, Plaintiff does not oppose the requested extension.



                                      Respectfully submitted,
                                      COZEN O’CONNOR

                                      By:    /s/ Alexandra J. Schultz, Esq.

                                              Peter J. Valeta
                                              Florida Bar No. 327557
                                              Email: pvaleta@cozen.com
                                              123 N Upper Wacker Dr. Suite 1800
                                              Chicago, IL 60606
                                              Telephone: (312) 474-7895
                                              Facsimile: (312) 878-2022


                                              Alexandra J. Schultz, Esq.
                                              Florida Bar No.: 122100
                                              Email: aschultz@cozen.com
                                              One North Clematis Street, Suite 510


                                                  2
Case 6:20-cv-00276-WWB-EJK Document 6 Filed 02/24/20 Page 3 of 3 PageID 217



                                             West Palm Beach, FL 33401
                                             Telephone: 561-515-5250
                                             Facsimile:   561-515-5230

                                             Attorneys for Defendant, Allstate Fire & Casualty
                                             Insurance Company



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of February, 2020, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record identified on the attached Service List
in the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to electronically receive Notices of Electronic Filing.

                                        /s/ Alexandra J. Schultz, Esq.
                                             Alexandra J. Schultz, Esq.


SERVICE LIST

Attorneys for Plaintiff
Jacob L. Phillips, Esq.
Edmund A. Normand, Esq.
NORMAND PLLC
3165 McCrory Place, Suite 175
Orlando, FL 32803
Telephone: 407-603-6031
Facsimile: 888-974-2175
Email: jacob.phillips@normandpllc.com
       service@normandpllc.com
       ed@normandpllc.com
and

Christopher J. Lynch, Esq.
CHRISTOPHER J. LYNCH, P.A.
6915 Red Road, Suite 208
Coral Gables, FL 33143
Telephone: 305-443-6200
Facsimile: 305-443-6204
Email: clynch@hunterlynchlaw.com
       lmartinez@hunterlynchlaw.com




                                                3
